Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR §1.114
2.	A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on March 14, 2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated October 15, 2021 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on March 14, 2022 has been entered. Claims 1-20 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1


Step 2A, Prong 1
6.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1 recites the abstract idea of: 
A method for providing and utilizing a proxy to provide group benefits products, the method comprising:
mapping the plurality of variables for calculating workers compensation to life proxy variables; and
using the mapped plurality of variables as a proxy for the traditional variables used for determining the applicability of group benefits products to calculate the cost of the group benefit insurance product by applying the mapped plurality of variables to the base rates for group benefit insurance products; and
outputting the calculated cost with the group benefit insurance product to a prospective insured.


Step 2A, Prong 2
7.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a worker’s compensation system). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Claim 1 also recites the following limitation:
receiving information from a worker's compensation (WC) system, the information at least including a plurality of variables for calculating WC premiums.
	This limitation merely recites a method step for receiving information from a worker’s compensation system. This limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)).

	
Step 2B
8.	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements (e.g. a worker’s compensation system), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 26-29). 
	Additionally, the following limitation identified above as insignificant extra-solution activity (mere data gathering) has been revaluated in Step 2B:
receiving information from a worker's compensation (WC) system, the information at least including a plurality of variables for calculating WC premiums.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
9.	Independent claim 9 is similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 9 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 9 and 1 is that claim 9 is drafted as a system rather than as a method. Similarly as described above regarding claim 1, claim 9 recites generic computer components (e.g. a processor operatively coupled to a communications device, a worker's-3-7104582.1Applicant: Hartford Fire Insurance Company Application No.: 15/826,506compensation system, and a transition layer operating with the processor and associated with a traditional group benefit system) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 9, claim 9 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
10.	Dependent claims 2-8 and 10-20 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claims 2-6 and 10-14 merely add further description to the “variables” recited in claims 1 and 9. Merely describing which variables are used in the calculation does not provide an indication of an improvement to any technology or technological field. Rather, this merely identifies the type of data that may be used to calculate the cost of the group benefit product.
Claims 7, 8, 15, and 16 merely add further description to the “group benefit product” recited in claims 1 and 9. Merely defining what type of insurance product is being calculated does not provide an indication of an improvement to any technology or technological field. Rather, this merely identifies the type of insurance product that may be provided by the system.
	Claims 17-19 are directed to insignificant extra-solution activity (See e.g., MPEP §2106.05(g)). For example, claim 17 states, “the transition layer fills in information for calculating the group benefit product using third party data.” This limitation does not amount to significantly more than the abstract idea because the concepts of receiving/transmitting data over a network have been recognized by the courts as well understood, routine, and conventional activities (OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)). Similar arguments can be made regarding claims 18 and 19.
	Claim 20 merely adds further description to the “feedback” recited in claim 19. Merely defining the type of data the feedback is based on does not provide an indication of an improvement to any technology or technological field. Rather, this merely identifies the type of data used to generate the feedback.
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).


Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




12.	Claims 1-4, 6-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (U.S. Pre-Grant Publication No. 20150088551) in view of Collins (U.S. Pre-Grant Publication No. 20110077977).

Claim 1
	Regarding claim 1, Morgan teaches:
A method for providing and utilizing a proxy to provide group benefits products, the method comprising (See at least Paragraph 47: Describes a system for pricing group benefit insurance plans):
using the [[mapped]] plurality of variables as a proxy for the traditional variables used for determining the applicability of group benefits products to calculate the cost of the group benefit insurance product by applying the mapped plurality of variables to the base rates for group benefit insurance products
outputting the calculated cost with the group benefit insurance product to a prospective insured (See at least Paragraphs 58 and 59: Pricing for the group benefit insurance product may be output and displayed to the employees [i.e. a prospective insured] via a website).

	Regarding claim 1, Morgan does not explicitly teach, but Collins, however, does teach:
receiving information from a workers compensation (WC) system, the information at least including a plurality of variables for calculating WC premiums (See at least Paragraph 14: The system described "mines" and processes state worker's compensation data for the purpose of pricing insurance policies [See Paragraph 18]); and
mapping the plurality of variables for calculating workers compensation to life proxy variables (See at least Paragraphs 52 and 53: The system may utilize the mined worker's compensation data to build new statistics [life proxy variables]. For example, the system may use the mined worker's compensation data to collect an employee's age).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Morgan and Collins in order to improve pricing accuracy by building new data that is relevant for the quoting process (Collins: Paragraphs 52 and 53).

Claim 2
	Regarding claim 2, Morgan does not explicitly teach, but Collins, however, does teach:
Where the at least one variable includes WC average salary (Paragraph 56: Data may include average wage of injured workers).


Claim 3
	Regarding claim 3, Morgan teaches:
wherein the at least one variable includes area (See at least Paragraph 49: The data may include geographic location).

Claim 4
	Regarding claim 4, Morgan does not explicitly teach, but Collins, however, does teach:
wherein the at least one variable include industry (See at least Paragraph 21: Data may include industry code).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Morgan and Collins in order to determine the ratings of existing and new policies, including actuarial calculations such as risk and underwriting calculations (Collins: Paragraph 22).

Claim 6
	Regarding claim 6, Morgan does not explicitly teach, but Collins, however, does teach:
wherein the at least one variable includes median household age (See at least Paragraph 53: Data may contain average age of employees).


Claim 7
	Regarding claim 7, Morgan teaches:
wherein the group benefit product is long term disability insurance product (See at least Paragraph 25: The system described may calculate risk and premiums for long-term disability insurance policies).

Claim 8
	Regarding claim 8, Morgan teaches:
wherein the group benefit product is a life insurance product (See at least Paragraph 17: The system described may be used when the insurance company offers life insurance policies).

Claim 9
	Regarding claim 9, Morgan teaches:
A system for providing and utilizing a proxy to provide group benefits products, the system comprising: a processor operatively coupled to a communications device
a transition layer operating with the processor and associated with a traditional group benefit system (Paragraph 39: The predictive model [transition layer] operates with the processor and is associated with a data storage [traditional group benefit system] [See Figure 5]);
the transition layer coupled with the processor configured to use the [[mapped]] plurality of variables as a proxy for the traditional variables used for determining the applicability of group benefits products to calculate the cost of the group benefit insurance product by applying the [[mapped]] plurality of variables to the base rates for group benefit insurance products (See at least Paragraphs 49 and 50: The system may utilize various data regarding individuals associated with the group benefit insurance plan. For example, this data may include information regarding injuries, accidents, sicknesses, and a medical diagnosis [i.e. variables typically used for calculating worker's compensation premiums]. This data may be used to improve the pricing calculation for the group benefit insurance plan. Additionally, a base premium value [i.e. a base rate] may be calculated for the group benefit plan [See Paragraphs 33 and 34]), and
the processor operatively coupled to a communications device outputting the calculated cost with the group benefit insurance product to a prospective insured (See at least Paragraphs 58 and 59: Pricing for the group benefit insurance product may be output and displayed to the employees [i.e. a prospective insured] via a website)
	 
	Regarding claim 9, Morgan does not explicitly teach, but Collins, however, does teach:
the communication device configured to receive information from a workers compensation (WC) system, the information at least including a plurality of variables for calculating workers compensation (See at least Paragraph 14: The system described "mines" and processes state worker's compensation data for the purpose of pricing insurance policies [See Paragraph 18]); and
the processor configured to map the plurality of variables for calculating workers compensation to life proxy variables (See at least Paragraphs 52 and 53: The system may utilize the mined worker's compensation data to build new statistics [life proxy variables]. For example, the system may use the mined worker's compensation data to collect an employee's age).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Morgan and Collins in order to improve pricing accuracy by building new data that is relevant for the quoting process (Collins: Paragraphs 52 and 53).

Claim 10
	Regarding claim 10, this claim is rejected under the same rationale used to reject claim 2 as described above.

Claim 11
	Regarding claim 11, this claim is rejected under the same rationale used to reject claim 3 as described above.

Claim 12
	Regarding claim 12, this claim is rejected under the same rationale used to reject claim 4 as described above.

Claim 14
	Regarding claim 14, this claim is rejected under the same rationale used to reject claim 6 as described above.

Claim 15
	Regarding claim 15, this claim is rejected under the same rationale used to reject claim 7 as described above.

Claim 16
	Regarding claim 16, this claim is rejected under the same rationale used to reject claim 8 as described above.

Claim 17
	Regarding claim 17, Morgan does not explicitly teach, but Collins, however, does teach:
Where the transition layer fills in information for calculating the group benefit product using third party data (Paragraph 15: In addition to receiving data directly from one or more states, the insurance company may additionally receive data from a third party data provider). 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Morgan and Collins in order to allow the insurance company to have a larger pool of data, i.e., data received directly from one or more states and data received from the third-party data provider (Collins: Paragraph 15).

Claim 18

Where the calculated cost of the group benefits product by proxy is compared to a cost of the group benefits product calculated using the traditional group benefit system (Paragraph 48: The historical data is employed to train a predictive model to provide an output that indicates how a group benefit insurance plan might be priced. Moreover, as time goes by, and results become known from processing current data, at least some of the current data may be used to perform further training of the predictive model. In other words, the system compares previous calculations to current calculations in order to improve the price calculations for group benefits products).

Claim 19
	Regarding claim 19, Morgan teaches:
Where variations in the comparison fed back to the transition layer to improve the use of the at least one variable for calculating applicability and cost of a group benefits product by proxy (Paragraph 48: the predictive model may adapt itself to changing patterns of group benefit insurance plans by simultaneously analyzing historical data and current data).


13.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Collins, and in further view of Roudaut (U.S. Pre-Grant Publication No. 20090326987).
	
Claim 5

Where the at least one variable includes blue score (Paragraphs 32 and 39: Describes calculating a premium for an insurance product based on percentage of blue-collar workers).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Morgan, Collins, and Roudaut in order to determine the company’s risk for accidental deaths and personal injury to their employees and property (Roudaut: Paragraphs 32 and 39).

Claim 13
	Regarding claim 13, this claim is rejected under the same rationale used to reject claim 5 as described above.


14.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Collins, and in further view of Dziabiak (U.S. Pre-Grant Publication No. 20180336639).

Claim 20
	Regarding claim 20, the combination of Morgan and Collins does not explicitly teach, but Dziabiak, however, does teach:
Where the feedback is based on a sold to target ratio (Paragraphs 71-72: The system compares insurability scores generated by a calibration model to the actual values in the 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Morgan, Collins, and Dziabiak in order to improve the accuracy of the models.

Response to Arguments
15.	Applicant’s arguments filed July 1, 2021 have been fully considered. 

Arguments Regarding 35 U.S.C. 112(b)
16.	All prior rejections under 35 U.S.C. 112(b) for claims 1-20 have been withdrawn in response to the applicant’s amendments. Specifically, the amendments submitted by the applicant clarify that the term “applicability” refers to the relevance of the group benefits product to a potential customer. Additionally, the amendments remove the phrase “based on the determined applicability…” which appeared to refer to a method step for determining the applicability of group benefits products. 

Arguments Regarding 35 U.S.C. 101
17.	Applicant’s arguments (Amendment, Pgs. 11-17) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements. The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims. Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Accordingly, Applicant submits the pending claims are not abstract as set forth in the Alice two-step analysis as refined by Enfish and the new Guidelines.” The examiner respectfully disagrees. Specifically, the claims recite a system/method for calculating the cost of a group benefit product. Such a process clearly recites a method of organizing human activity (i.e. fundamental economic principles or practices, namely calculating the cost of an insurance policy). Merely stating that this process is performed by “a processor operatively coupled to a communications device” does not prevent the claims from reciting an abstract idea. Rather, this amounts to no more than merely applying generic computer components to implement the abstract idea on a computer.
Additionally, on pages 13-16 of their response, the applicant cites several court cases and examples (e.g. Visual Memory LLC v. NVIDIA Corp., and Examples 21-23 of the July 2015 Guidance). However, the examiner notes that the subject matter of these examples is substantially different than the subject matter recited in the claims submitted by the applicant. Therefore, the findings in these examples do not necessarily apply to the instant application. However, the examiner also notes that the claims do not recite any technical improvement to traditional insurance pricing technology. The claims merely recite generic computer components (e.g. a processor operatively coupled to a communication device) that are used to calculate the cost of an insurance product. Merely stating that the system analyzes/manipulates specific data in order to perform this calculation does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).
Additionally, on page 16 of their remarks, the applicant argues, “in the present application claim 9, the invention addresses the internet-centric challenge providing group benefit pricing and applicability using worker compensation information as a proxy…” The examiner respectfully disagrees. Specifically, 
Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 U.S.C. §101 is maintained. 

Arguments Regarding 35 U.S.C. 103
18.	Applicant’s arguments concerning the prior art rejection of the claims under 35 U.S.C. §102/103, including supposed deficiencies in the prior art references regarding the amended claims, are not persuasive.  Applicant is directed to the discussion of the references of record above in view of the amended claims and the prior art rejections pertaining thereto.  
Additionally, on pages 8 and 9 of their remarks, the applicant argues, “Even as presented, Morgan fails to teach the element of claim 1 that it is alleged to teach. That is, improving the pricing calculation as taught in Morgan fails to provide a teaching for using the mapped plurality of variables as a proxy for the traditional variables used for determining the applicability of group benefits products to calculate the cost of the group benefit insurance product by applying the mapped plurality of variables to the base rates for group benefit insurance products as recited in claim 1. Specifically, the alleged teaching of improving, necessitates that the group benefit insurance plan has already been priced before the WC variables are relied upon. This teaching therefore fails to provide a teaching where the WC variable are used as a proxy for the group benefit calculation.” The examiner respectfully disagrees. As stated in the Examiner Interview Summary Record dated February 15, 2022, this particular interpretation of the claims (i.e. that the life proxy variables are used to calculate an initial cost of the group benefit product rather than improve an existing calculation of the cost) is not necessitated by the claim language. Rather, the claims merely state that the mapped plurality of variables are used to calculate the cost of the group benefit product. Therefore, the broadest reasonable interpretation of the claims would include utilizing certain variables to improve and recalculate the cost regarding a group benefit product.

Citation of Pertinent Prior Art
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zizzamia (U.S. Pre-Grant Publication No. 20020161609): Describes a quantitative system and method that employs data sources external to an insurance company to generate a statistical model that may be used to more accurately and consistently predict commercial insurance profitability.
White (U.S. Pre-Grant Publication No. 20020091550): Describes systems and methods for real-time rating, underwriting and policy issuance for the insurance industry


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM D NEWLON/Examiner, Art Unit 3696  

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696